DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804).
Regarding claims 1 and 4
The limitation in the preamble of “for an additive manufacturing device” is an intended/desired use and does not further limit the composition, to the extent that other compositions are capable of being used in additive manufacturing.

Pisklak discloses the use of a filler such as sand in an amount of about 100 % by wt of the calcium aluminate cement. (paragraph 0028).
Pisklak discloses the use of thixotropic additives such as gypsum, to allow the composition to be pumpable (paragraph 0037).
Although, Pisklak does not disclose the amount of this additive (i.e. gypsum), generally one skilled would be able to determine the optimal amount of an additive to be used. However, Perez-Pena teaches cementitious compositions and discloses that 0-25 wt % of an additive such as gypsum may be used (paragraph 0061). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Pisklak by including 0 to 25 wt % of gypsum as an additive with a reasonable expectation of success, as suggested by Perez-Pena. Further, as this amount of additive (i.e. gypsum) overlaps with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 3
As gypsum is used as an additive, it would be necessarily contained within the cement.
Regarding claims 6-7

Additionally, Pisklak teaches the use of silica or sand, (paragraph 0028), making the use of silica sand obvious if not anticipated.
Regarding claim 8
Pisklak discloses the use of lithium carbonate (i.e. alkali metal carbonate salt) (paragraph 0026).

 
Claims 5, 12-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), as applied to claims 1, 3-4 and 6-8 above, in view of Valero (US 2018/0186651)  and Hesse et al. (US 2018/0050963).
Regarding claims 5, 12-17 and 20-21
Although, Pisklak does not disclose the ratio of CaO/Al2O3, or a cement with 25 mass % or more calcium silicate, Pisklak in view of Perez-Pena does disclose or suggest the other limitations of the claim.
In re Malagari, 182 U.S.P.Q. 549.
Additionally, Hesse teaches a cementitious binder and discloses that the hydraulic binder is up to 100 wt % calcium aluminate cement (claim 3), that the binder further comprises Portland cement (i.e. calcium silicate) (claim 5), and the ratio of Portland cement to the calcium aluminate cement is 0.5-0.1 (claim 6). Therefore, it would have been prima facie obvious to add to the teachings of Pisklak at the time of the invention by including up to half of the weight of the calcium aluminate cement as Portland cement (i.e. calcium silicate), with a reasonable expectation of success, as suggested by Hesse. Further, as the range of calcium silicate overlaps, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), as applied to claims 1, 3-4 and 6-8 above, in view of Brigandat et al. (US 2018/0127315).
Regarding claim 9
Although, Pisklak does not teach the use of amorphous calcium aluminate cement, Pisklak does teach the use of calcium aluminate cements. However, Brigandat discloses that there are two classes of calcium aluminate cements, i.e. crystalline and amorphous (paragraph 0005), and discloses that the higher proportion of amorphous calcium aluminate increases in the composition, the higher the strength (pagraph 0395). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Pisklak by using an amorphous form of calcium aluminate, with a reasonable expectation of success, and the expected benefit of increasing the strength of the composition, as suggested by Brigandat.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), as applied to claims 1, 3-4 and 6-8 above, in view of Chen et al. (CN 105837115A)
Regarding claim 10
Although, Pisklak does not teach the use of 0.12 to 1.0 % by mass of hydrophobic fumed silica, Pisklak does disclose the use of silica. However, Chen discloses that 0.05 to 0.2 wt % of an anti-foaming agent (i.e. hydrophobic fumed silica) may be used  (Abstract). Therefore it would have been prima facie obvious to one of In re Malagari, 182 U.S.P.Q. 549.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), as applied to claims 1, 3-4 and 6-8 above, in view of McGuire et al. (US 2015/0041098).
Regarding claim 11
Pisklak and Perez-Pena suggest the composition of claim 1, and Pisklak teaches that such compositions may be pumpable, but do not teach additive manufacturing. However, McGuire teaches a method of 3-D printing (i.e. additive manufacturing) refractory material and forming casting (abstract). McGuire further discloses that a calcium aluminate cement is used as the refractory material to be printed (paragraph 0020). Therefore, it would have been prima facie obvious to add to the teachings of Pisklak by using his composition, or his composition as modified by Perez-Pena, in an additive manufacturing process to form a casting mold, with a reasonable expectation of success, as suggested by McGuire.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), in view of Valero (US 2018/0186651)  and Hesse et al. (US 2018/0050963), as applied to claims 1, 3-8, 12-17 and 20 above, and in view of in view of Brigandat et al. (US 2018/0127315).
Regarding claim 18
Although, Pisklak does not teach the use of amorphous calcium aluminate cement, Pisklak does teach the use of calcium aluminate cements. However, Brigandat discloses that there are two classes of calcium aluminate cements, i.e. crystalline and amorphous (paragraph 0005), and discloses that the higher proportion of amorphous calcium aluminate increases in the composition, the higher the strength (pagraph 0395). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Pisklak by using an amorphous form of calcium aluminate, with a reasonable expectation of success, and the expected benefit of increasing the strength of the composition, as suggested by Brigandat.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), in view of .
Regarding claim 19
Pisklak and Perez-Pena, in view of Valero and Hesse suggest the composition of claim 12, and Pisklak teaches that such compositions may be pumpable, but do not teach additive manufacturing. However, McGuire teaches a method of 3-D printing (i.e. additive manufacturing) refractory material and forming casting (abstract). McGuire further discloses that a calcium aluminate cement is used as the refractory material to be printed (paragraph 0020). Therefore, it would have been prima facie obvious to add to the teachings of Pisklak by using his composition, or his composition as modified by Perez-Pena, in an additive manufacturing process to form a casting mold, with a reasonable expectation of success, as suggested by McGuire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734